Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 3/29/2022.
In the Instant Amendment, Claim(s) 1, 2, 4, 6-8, 10, 12, 13-15, 17 and 19 has/have been amended; Claim(s) 20-24 has/have been added; Claim(s) 1, 7, 13 and 14 is/are independent claims. Claims 1-24 have been examined and are pending in this application.

Response to Arguments
The rejections of claims 1-19 under 35 U.S.C 112(b) are withdrawn because of the amendment deleting the feature causing the issue.

Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments in the remarks (pages 11-13) with respect to claim(s) 1, 7, 13 and 14 regarding the new features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second communication mode" in the second wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 are also rejected for being dependent of the base claim.
Claim 13 recites the limitation "the control mode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second communication mode" in the second wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the notification" in the second wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the notification" in the second wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9, 13, 14, 16 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugiyama et al (US 20050057991) in view of Komatsu (US 20170289414 A1).
Regarding claim 1, Kosugiyama teaches An imaging apparatus (1) to which an accessory apparatus (2) is attachable (Fig. 1), comprising:
at least one processor (15); and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (Fig. 1; paras. 0022-0024, 0029-0035), performs operations as:
a first communication unit configured to execute communication with an external device (3) (Fig. 1; paras. 0022-0024);
a second communication unit configured to communicate with the accessory apparatus (2) (Fig. 1); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication mode (Fig. 2; paras. 0029-0035; step S02 acquiring identifying information: type and version as the first communication mode [data from lens to camera body]) and a second communication mode (Figs. 2-5; paras. 0029-0042; an accessory firmware-update method S26 [data from camera body to lens]);
wherein the communication control unit (15) acquires, in initial communication by the first communication mode, first information (type and version) indicating whether or not communication by the second communication mode is performable or not (Figs. 2-6; paras. 0029-0037, 0042; step S02 acquiring identifying information: type and version indicating whether an accessory firmware-update method S26 is performable or not at steps S24-S26), and is configured to change the first communication mode to the second communication mode based on the first information (Figs. 2-6; paras. 0029-0042; changing to the accessory firmware-update method S26 based on the type and the version comparison, where the accessory firmware-update method S26 is a communication mode where a new firmware program acquired from the PC 3 via communication unit [9,4] is transferred to the camera accessory 2), 
wherein in the second communication mode (S26), second information (new firmware program) acquired from the external device (3) via the first communication unit is transferred to the accessory apparatus (2) (Figs. 1, 3, 5, 6; paras. 0036-0042), and
wherein in the second communication mode, communication not based on communication with the external device is not performed (Figs. 1, 3, 5, 6; paras. 0036-0042),
but fails to teach
a second communication unit configured to communicate with the accessory apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line;
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different.
However, in the same field of endeavor Komatsu teaches
a second communication unit configured to communicate with the accessory apparatus (100) by communicating data via a first communication line (DCL/DLC2) in accordance with a notification communicated via a second communication line (RTS) (Figs. 2, 6, 8; paras. 0044-0047, 0061; switch communication direction of first DCL communication line [switch from normal communication setting/mode to DLC2ch communication mode] in accordance with a notification via second RTS communication line; in the normal communication setting/mode [second communication mode], data direction of the first DCL communication line is camera body 200 to lens 100; in the DLC2ch communication mode [first communication mode], data direction of the first DCL communication line is lens 100 to camera body 200);
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different (Figs. 2, 6, 8; communication protocols of first DCL communication line are different: data direction or different RTS pulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in Kosugiyama to have a second communication unit configured to communicate with the accessory apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line; wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different for allowing two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 3, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 1. In addition, Kosugiyama teaches wherein the initial communication is performed according to power supply from the imaging apparatus to the accessory apparatus (Figs. 2, 6; paras. 0044, 0029-0034; acquiring identifying information: type and version of the camera accessory 2 in step S02 can be performed when power supply from camera 1 to the camera accessory 2).

Regarding claim 7, Kosugiyama teaches An accessory apparatus (2) to which an imaging apparatus (1) comprising a first communication unit (15) configured to execute communication with an external device (Fig. 1; paras. 0022-0024), is attachable, comprising:
at least one processor (17); and a memory coupled to the at least one processor, the memory havin instructions that, when executed by the processor (Fig. 1; paras. 0022-0024), performs operations as:
a second communication unit configured to communicate with the imaging apparatus (1) (Fig. 1; paras. 0022-0024); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication mode (Fig. 2; paras. 0029-0035; step S02 the camera acquiring identifying information: type and version which are transmitted from the camera to accessory 2) and a second communication mode (Figs. 2-6; paras. 0029-0042; the accessory firmware-update method S26 is a communication mode where a new firmware program acquired from the PC 3 via its communication unit 15 is transferred to the camera accessory 2’s CPU);
wherein the communication control unit (17) is configured to transmit, in initial communication by the first communication mode, first information (type and version) indicating whether or not communication by the second communication mode is performable or not (Figs. 2-6; paras. 0029-0037, 0042; step S02 acquiring identifying information: type and version which are transmitted from the camera accessory 2 and indicate whether an accessory firmware-update method S26 is performable or not at steps S24-S26), and configured to change the first communication mode to the second communication mode based on the first information (Figs. 2-6; paras. 0029-0042; changing to the accessory firmware-update method S26 based on the type and the version comparison, where the accessory firmware-update method S26 is a communication mode where a new firmware program as second information acquired from the PC 3 via its communication unit 15 is transferred to the camera accessory 2’s CPU), 
wherein in the second communication mode (S26), second information (new firmware program) acquired by the imaging apparatus (1) via the first communication unit is transferred to the communication control unit (17) (Figs. 1, 3, 5, 6; paras. 0036-0042),
but fails to teach
a second communication unit configured to communicate with the imaging apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line;
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different.
However, in the same field of endeavor Komatsu teaches
a second communication unit configured to communicate with the imaging apparatus (200) by communicating data via a first communication line (DCL/DLC2) in accordance with a notification communicated via a second communication line (RTS) (Figs. 2, 6, 8; paras. 0044-0047, 0061; switch communication direction of first DCL communication line [switch from normal communication setting/mode to DLC2ch communication mode] in accordance with a notification via second RTS communication line; in the normal communication setting/mode [second communication mode], data direction of the first DCL communication line is camera body 200 to lens 100; in the DLC2ch communication mode [first communication mode], data direction of the first DCL communication line is lens 100 to camera body 200);
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different (Figs. 2, 6, 8; communication protocols of first DCL communication line are different: data direction or different RTS pulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in Kosugiyama to have a second communication unit configured to communicate with the imaging apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line; wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different for allowing two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 9, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 7. In addition, Kosugiyama teaches wherein the initial communication is performed according to power supply from the imaging apparatus to the accessory apparatus (Figs. 2, 6; paras. 0044, 0029-0034; sending identifying information: type and version of the camera accessory 2 to camera 1 at step S02 can be performed when power supply from camera 1 to the camera accessory 2).

Regarding claims 13, claim 13 reciting features corresponding to claim 1 is also rejected for the same reasons.

Regarding claims 14, claim 14 reciting features corresponding to claim 7 is also rejected for the same reasons.

Regarding claims 16, claim 16 reciting features corresponding to claim 3 is also rejected for the same reasons.

Regarding claim 20, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 1. In addition, Komatsu teaches wherein in the first communication mode, the communication protocol regarding the notification via the second communication line is to communicate the notification via the second communication line (pulses via RTS) during a communication of data via the first communication line (DCL), or to communicate the notification after the communication of the data via the first communication line (Figs. 2, 6, 8; paras. 0044-0047, 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in the combination of Kosugiyama and Komatsu to have wherein in the first communication mode, the communication protocol regarding the notification via the second communication line is to communicate the notification via the second communication line during a communication of data via the first communication line, or to communicate the notification after the communication of the data via the first communication line for sending notifications to another allowing configuring two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.



Regarding claim 21, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 20. In addition, Komatsu teaches wherein the notification via the second communication line (pulses via RTS line change between low and high levels) is communicated by changing signal level of the second communication line from the first level to the second level (Figs. 2, 6, 8; paras. 0044-0047, 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in the combination of Kosugiyama and Komatsu to have wherein the notification via the second communication line is communicated by changing signal level of the second communication line from the first level to the second level for sending notifications with different levels to another allowing configuring two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 22, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 21. In addition, Komatsu teaches wherein in the second communication mode, the communication protocol regarding the notification via the second communication line (pulses via RTS maintain at high and/or low) is to maintain the signal level of the second communication line at the first level (Figs. 2, 6, 8; paras. 0044-0047, 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in the combination of Kosugiyama and Komatsu to have wherein in the second communication mode, the communication protocol regarding the notification via the second communication line is to maintain the signal level of the second communication line at the first level for configuring notifications maintaining at first and/or second levels allowing configuring two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 23, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 21. In addition, Komatsu teaches wherein in the second communication mode, the communication protocol regarding the notification via the second communication line indicate the separation of the data communicated via the first communication line (Figs. 2, 6, 8; paras. 0044-0047, 0061; in the normal communication setting/mode [second communication mode], data via the first DCL communication line is separated between pulses of RTS line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in the combination of Kosugiyama and Komatsu to have wherein in the second communication mode, the communication protocol regarding the notification via the second communication line indicate the separation of the data communicated via the first communication line for configuring notifications and data timings allowing configuring two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 24, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 21. In addition, Komatsu teaches wherein in the second communication mode, the communication protocol regarding notification via the second communication line indicate transmission request of data to be communicated via the first communication line (Figs. 2, 6, 8; paras. 0044-0047, 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in the combination of Kosugiyama and Komatsu to have wherein in the second communication mode, the communication protocol regarding notification via the second communication line indicate transmission request of data to be communicated via the first communication line for configuring notifications and data timings allowing configuring two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Claim(s) 1, 4, 7, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 20150296121) in view of Komatsu (US 20170289414 A1).
Regarding claim 1, Mori teaches An imaging apparatus (100) to which an accessory apparatus (300) is attachable (Figs. 1, 2), comprising:
at least one processor (50); and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (Fig. 2), performs operations as:
a first communication unit configured to execute communication with an external device (PC 210) (Fig. 2; para. 0035);
a second communication unit configured to communicate with the accessory apparatus (300) (Fig. 2; para. 0029); and
a communication control unit (50) configured to control communication via the second communication unit by either one of a first communication mode (S601) (Fig. 5; para. 0043; S601) and a second communication mode (Fig. 5; paras. 0043-0047, 0050; S602, S608; lens firm-up communication mode [S608]);
wherein the communication control unit (50) acquires, in initial communication by the first communication mode (S601), first information indicating whether or not communication by the second communication mode is performable or not (Fig. 5; paras. 0043-0045; S602, S608), and is configured to change the first communication mode to the second communication mode based on the first information (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information, change the first communication mode [S601] to the lens firm-up communication mode [S608]; in the lens firm-up communication mode [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300), 
wherein in the second communication mode, second information acquired from the external device via the first communication unit (94) is transferred to the accessory apparatus (300) (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information, change the first communication mode [S601] to the lens firm-up communication mode [S608]; in the lens firm-up communication mode [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300),
but fails to teach
a second communication unit configured to communicate with the accessory apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line;
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different.
However, in the same field of endeavor Komatsu teaches
a second communication unit configured to communicate with the accessory apparatus (100) by communicating data via a first communication line (DCL/DLC2) in accordance with a notification communicated via a second communication line (RTS) (Figs. 2, 6, 8; paras. 0044-0047, 0061; switch communication direction of first DCL communication line [switch from normal communication setting/mode to DLC2ch communication mode] in accordance with a notification via second RTS communication line; in the normal communication setting/mode [second communication mode], data direction of the first DCL communication line is camera body 200 to lens 100; in the DLC2ch communication mode [first communication mode], data direction of the first DCL communication line is lens 100 to camera body 200);
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different (Figs. 2, 6, 8; communication protocols of first DCL communication line are different: data direction or different RTS pulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in Mori to have a second communication unit configured to communicate with the accessory apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line; wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication mode are different for allowing two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 4, the combination of Mori and Komatsu teaches everything as claimed in claim 1. In addition, Mori teaches wherein the communication control unit (50) is configured to communicate with the accessory apparatus (300) by the first communication mode (322, 122) according to second information acquired from the external device (Figs. 2, 4; paras. 0040-0042; S502-S508; communicate with the lens apparatus 300 to transfer a firmware acquired from the PC 210 to the lens apparatus 300 according to the firmware acquired from the external device), and
wherein the communication control unit is configured to transfer, by the second communication mode, the second information acquired from the external device to the accessory apparatus regardless of the first information (Fig. 4; paras. 0040-0042; S502-S508; transferring the firmware acquired from the PC 210 to the lens apparatus 300 regardless firm-up failure information).

Regarding claim 7, Mori teaches An accessory apparatus (300) to which an imaging apparatus (100) comprising a first communication unit (50) configured to execute communication with an external device (PC 210), is attachable (Figs. 1, 2; para. 0035), comprising:
at least one processor (350); and a memory coupled to the at least one processor, the memory havin instructions that, when executed by the processor (Fig. 2), performs operations as:
a second communication unit configured to communicate with the imaging apparatus (100) (Fig. 2); and
a communication control unit configured to control communication via the second communication unit by either one of a first communication mode (Fig. 5; para. 0043; S601) and a second communication mode (Fig. 5; paras. 0043-0047, 0050; S602, S608; lens firm-up communication mode [S608]);
wherein the communication control unit (350) is configured to transmit, in the initial communication by the first communication mode, first information indicating whether or not communication by the second communication mode is performable or not (Fig. 5; paras. 0043-0045; S602, S608), and configured to change the first communication mode to the second communication mode based on the first information (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information transmitted from lens apparatus 300, the camera changing the communication mode [S602] to the lens firm-up communication mode [S608] as well as the lens apparatus 300; in the lens firm-up communication mode [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300), 
wherein in the second communication mode, second information acquired by the imaging apparatus via the first communication unit is transferred to the communication control unit (Fig. 5; paras. 0043-0047, 0050; S602, S608; based on the acquired firm-up failure information as the first information transmitted from lens apparatus 300, the camera changing the communication mode [S602] to the lens firm-up communication mode [S608] as well as the lens apparatus 300; in the lens firm-up communication mode [S608], a firmware as second information acquired from the PC 2010 via the PC communication unit 94 is transferred to the lens apparatus 300),
but fails to teach
a second communication unit configured to communicate with the imaging apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line;
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different.
However, in the same field of endeavor Komatsu teaches
a second communication unit configured to communicate with the imaging apparatus (200) by communicating data via a first communication line (DCL/DLC2) in accordance with a notification communicated via a second communication line (RTS) (Figs. 2, 6, 8; paras. 0044-0047, 0061; switch communication direction of first DCL communication line [switch from normal communication setting/mode to DLC2ch communication mode] in accordance with a notification via second RTS communication line; in the normal communication setting/mode [second communication mode], data direction of the first DCL communication line is camera body 200 to lens 100; in the DLC2ch communication mode [first communication mode], data direction of the first DCL communication line is lens 100 to camera body 200);
wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different (Figs. 2, 6, 8; communication protocols of first DCL communication line are different: data direction or different RTS pulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Komatsu in Mori to have a second communication unit configured to communicate with the imaging apparatus by communicating data via a first communication line in accordance with a notification communicated via a second communication line; wherein communication protocol regarding the notification via the second communication line of the first communication mode and a communication protocol regarding the notification via the second communication line of the second communication method(mode) are different for allowing two data communication channels between the camera body and the lens enabling a higher speed communication yielding a predicted result.

Regarding claim 10, the combination of Mori and Komatsu teaches everything as claimed in claim 7. In addition, Mori teaches wherein the communication control unit (350) is configured to communicate with the imaging apparatus (100) by the first communication mode (322, 122) according to the first information (Figs. 2, 4; paras. 0040-0042; S502-S508; communicate with the camera 100 to receive a firmware acquired from the PC 210 to the lens apparatus 300 according to the firmware acquired from the external device), 
wherein the communication control unit acquires, by the second communication mode, second information acquired by the first communication unit of the imaging apparatus regardless of the first information (Fig. 4; paras. 0040-0042; S502-S508; acquiring the firmware acquired from the PC 210 to the lens apparatus 300 regardless firm-up failure information).

Regarding claims 13, 14 and 17, claims 13, 14 and 17 reciting features corresponding to claims 1, 7 and 4 are also rejected for the same reasons, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 11, 12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugiyama et al (US 20050057991) and Komatsu (US 20170289414 A1) as applied to claim 1 above, and further in view of Derrick Story (Article “How to Apply Olympus OM-D E-M5 Firmware Update 1.2”, TheDigitalStory.com, 7/12/2012).
Regarding claim 2, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 1, but fails to teach
wherein the communication control unit is configured to change the first communication mode to the second communication mode according to the operation of the external device by a user.
However, in the same field of endeavor Derrick teaches
wherein the communication control unit is configured to change the first communication mode to the second communication mode according to the operation of the external device by a user (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the user operates the Apple computer to change to a firmware update on a camera body and a lens apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in the combination of Kosugiyama and Komatsu to have wherein the communication control unit is configured to change the first communication mode to the second communication mode according to the operation of the external device by a user for allowing the user to use an external device to conveniently update a camera and its accessories yielding a predicted result.

Regarding claim 5, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 1, but fails to teach
wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device.
However, in the same field of endeavor Derrick teaches
wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the lens information of the attached lens [e.g. current firmware version, model name, type…] is transferred to the Apple computer by the camera body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in the combination of Kosugiyama and Komatsu to have wherein the communication control unit is configured to communicate the first information acquired from the accessory apparatus by the initial communication, to the external device for acquiring current information of the camera and the lens at the external computer allowing the user to know the detail information of the accessory using the computer yielding a predicted result.

Regarding claim 6, the combination of Kosugiyama, Komatsu  and Derrick teaches everything as claimed in claim 5. In addition, Kosugiyama teaches wherein the first information acquired from the accessory apparatus by the initial communication includes third information indicating that a firmware update by the second communication mode is performable, and wherein the communication control unit is configured to perform the firmware update by the second communication mode according to the third information (Figs. 2-5; paras. 0029-0042; changing to the accessory firmware-update method S26 based on the type and the version comparison, where the accessory firmware-update method S26 is a communication mode where a new firmware program acquired from the PC 3 via communication unit [9,4] is transferred to the camera accessory 2).

Regarding claim 8, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 7, but fails to teach
wherein the communication control unit is configured to change the first communication mode to the second communication mode according to operation of the external device by a user.
However, in the same field of endeavor Derrick teaches
wherein the communication control unit is configured to change the first communication mode to the second communication mode according to operation of the external device by a user (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the user operates the Apple computer to change to a firmware update on a camera body and a lens apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in the combination of Kosugiyama and Komatsu to have wherein the communication control unit is configured to change the first communication mode to the second communication mode according to operation of the external device by a user for allowing the user to use an external device to conveniently update a camera and its accessories yielding a predicted result.

Regarding claim 11, the combination of Kosugiyama and Komatsu teaches everything as claimed in claim 7, but fails to teach
wherein the first information transmitted via the second communication unit by the initial communication is transmitted to the external device by the first communication unit of the imaging apparatus.
However, in the same field of endeavor Derrick teaches
wherein the first information transmitted via the second communication unit by the initial communication is transmitted to the external device by the first communication unit of the imaging apparatus (The figures show a Digital Camera Updater program running on an Apple computer where the Apple computer communicates with a camera body and an attached lens; the lens information of the attached lens [e.g. current firmware version, model name, type…] is transferred to the Apple computer by the camera body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Derrick in the combination of Kosugiyama and Komatsu to have wherein the first information transmitted via the second communication unit by the initial communication is transmitted to the external device by the first communication unit of the imaging apparatus for acquiring current information of the camera and the lens at the external computer allowing the user to know the detail information of the accessory using the computer yielding a predicted result.

Regarding claim 12, the combination of Kosugiyama, Komatsu and Derrick teaches everything as claimed in claim 11. In addition, Kosugiyama teaches wherein the first information transmitted from the accessory apparatus by the initial communication includes third information indicating that a firmware update by the second communication mode is performable, and wherein the imaging apparatus performs the firmware update by the second communication mode according to this third information (Figs. 2-5; paras. 0029-0042; the camera 1 changing to the accessory firmware-update method S26 based on the type and the version transmitted from the camera accessory 2, where the accessory firmware-update method S26 is a communication mode where a new firmware program acquired from the PC 3 via communication unit [9,4] is transferred to the camera accessory 2).

Regarding claims 15, 18 and 19, claims 15, 18 and 19 reciting features corresponding claims 2, 5 and 6 are also rejected for the same reasons above, respectively.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696